Citation Nr: 0432345	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for right tibia 
calcification, residuals of injury.

2.   Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to June 
1974.  He served in the Army National Guard from 1975 through 
1998.

This appeal arises from a May 2002 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs which continued a noncompensable evaluation 
for right tibia calcification, residuals of injury; and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a skin 
rash.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

As an initial matter, in his June 2002 notice of 
disagreement, the veteran requested that the RO obtain his 
employee medical records.  It does not appear that these 
records were requested or associated with the claims file.  
As the veteran is a federal employee (employed by VA) and it 
is VA's duty to obtain federal records as well to make 
reasonable efforts to obtain employment records, the RO must 
obtain the veteran's employee medical records.  

Furthermore, the veteran has submitted a letter to his 
Senator in which he reports filing a Workman's Compensation 
claim for his second leg injury while working for VA.  The RO 
should make arrangements to obtain the veteran's Workman's 
Compensation records as well.

Finally, in response to the RO's May 2002 rating decision, 
which considered the increased rating issues and whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a skin condition, the veteran 
wrote, "I am filing a notice of disagreement pertaining to 
your decision."  He described the injury to his right leg as 
well as continued treatment for a rash on his legs, feet, 
etc.  It appears that the RO accepted this letter as a notice 
of disagreement with respect to both issues as evidenced by 
the RO letter to the veteran dated July 18, 2002; however, 
the RO responded to the notice of disagreement with a 
statement of the case discussing the claim for a compensable 
evaluation for the veteran's right leg only.  The RO has not 
sent the veteran a statement of the case and an appeal has 
not been perfected as to whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a skin rash.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  It is proper to remand the claims 
because the veteran has not been provided a SOC on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain all employee 
medical records from the veteran's 
employment with the Tuscaloosa VA 
Medical Center.

2.   The RO should obtain all records 
pertaining to the veteran's claim for 
Workman's Compensation benefits 


stemming from his on-the-job injury in 
2003. The veteran should provide any 
necessary assistance in this matter. He 
should provide a release so that a 
request for the records may be filed.

3.  Thereafter, the RO should 
readjudicate the right tibia 
calcification, residuals of injury, 
issue.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  

4.  The RO should provide the appellant 
with a statement of the case as to the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a skin 
rash.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of that issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is filed, the claim should be 
returned to the Board for further 
appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



